                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
CEDRIC S. NEWMAN, III         :       Civ. No. 3:19CV00197(SALM)
                              :
v.                            :
                              :
COMMISSIONER OF SOCIAL        :
SECURITY                      :       October 9, 2019
                              :
------------------------------x

                       ORDER OF DISMISSAL

    On February 8, 2019, the self-represented plaintiff Cedric

S. Newman, III (“plaintiff”) filed a Complaint for Review of

Social Security Administration Decision. [Doc. #1]. For the

reasons that follow, the Court DISMISSES, without prejudice,

plaintiff’s Complaint [Doc. #1] for failure to prosecute and

failure to comply with the Court’s orders.

                           BACKGROUND

    Plaintiff filed the Complaint in this matter on February 8,

2019, using a form complaint for Review of a Social Security

Administration Decision. See Doc. #1, Complaint. Simultaneously

therewith, plaintiff also filed a motion seeking leave to

proceed in forma pauperis [Doc. #2], which the Court granted on

February 11, 2019 [Doc. #7].

    On March 21, 2019, the parties filed a Consent to

Jurisdiction by a United States Magistrate Judge. [Doc. #11]. On

April 9, 2019, defendant Commissioner of Social Security

                                  1
(“defendant”) filed the Social Security Transcripts. [Doc. #12].

On that same date, the Court entered its Supplemental Scheduling

Order, requiring plaintiff to file his motion to reverse and/or

remand by June 8, 2019. See Doc. #13 at 1. A copy of the Court’s

Supplemental Scheduling Order was sent to plaintiff by United

States Mail on that same date.

    Because June 8, 2019, fell on a Saturday, plaintiff’s

motion to reverse and/or remand was due by Monday, June 10,

2019. Plaintiff failed to file his motion to reverse and/or

remand by that date. As a result, on June 14, 2019, the Court

issued an Order to Show Cause why this matter should not be

dismissed for plaintiff’s failure to prosecute. [Doc. #14]. The

Court ordered that plaintiff file a response to the Court’s

Order to Show Cause on or before the close of business on June

28, 2019. See id. A copy of the Court’s Order to Show Cause was

sent to plaintiff by United States Mail on June 14, 2019.

    On June 26, 2019, presumably in response to the Court’s

Order to Show Cause, plaintiff filed a motion seeking an

additional 60 days to file his motion to reverse and/or remand

and statement of material facts. See Doc. #15. On June 27, 2019,

the Court granted plaintiff’s motion, and afforded him an

additional 30 days beyond what he had requested in his motion.

See Doc. #16. The Court ordered plaintiff to file his motion on

or before September 27, 2019. See id. Because plaintiff

                                 2
represented that he was trying to secure counsel, see Doc. #15

at 1, the Court noted: “In the event that plaintiff is unable to

secure counsel, then plaintiff will be responsible for preparing

and submitting his motion to reverse and/or remand by September

27, 2019. Should plaintiff fail to file his motion to reverse

and/or remand by September 27, 2019, this case may be

dismissed.” Doc. #16. A copy of the Court’s June 27, 2019, Order

was sent to plaintiff by United States Mail on June 28, 2019.

    On July 1, 2019, plaintiff filed a motion for appointment

of counsel [Doc. #17], which the Court denied on July 2, 2019,

[Doc. #18]. A copy of the Court’s July 2, 2019, Order was sent

to plaintiff by United States Mail on that same date.

    To date, plaintiff has failed to file any motion to reverse

and/or remand. Since July 1, 2019, plaintiff has not filed any

documents with the Court.

                            DISCUSSION

    “A district court has the inherent power to dismiss a case

... for lack of prosecution pursuant to Rule 41(b) of the

Federal Rules of Civil Procedure. The Supreme Court explained

that such authority is governed by the control necessarily

vested in courts to manage their own affairs so as to achieve

the orderly and expeditious disposition of cases.” Reynel v.

Barnhart, No. 01CV6482(RLE), 2002 WL 2022429, at *1 (S.D.N.Y.

Sept. 3, 2002) (citation and quotation marks omitted). “Although

                                3
not explicitly authorized by Rule 41(b), a court may dismiss a

complaint for failure to prosecute sua sponte.” Zappin v. Doyle,

756 F. App’x 110, 111–12 (2d Cir. 2019).

    “Rule 41(b) recognizes the district courts’ power to

dismiss a complaint for failure of the plaintiff to comply with

a court order, treating noncompliance as a failure to prosecute.

Courts have repeatedly found that dismissal of an action is

warranted when a litigant, whether represented or instead

proceeding pro se, fails to comply with legitimate court

directives.” Bonnette v. Comm’r of Soc. Sec., No. 16CV6398(ENV),

2018 WL 6173434, at *2 (E.D.N.Y. Nov. 26, 2018). When

considering whether to dismiss an action for failure to

prosecute, courts generally consider the following five factors:

    “(1) the duration of the plaintiff’s failure to comply
    with the court order, (2) whether plaintiff was on notice
    that failure to comply would result in dismissal, (3)
    whether the defendants are likely to be prejudiced by
    further delay in the proceedings, (4) a balancing of the
    court’s interest in managing its docket with the
    plaintiff’s interest in receiving a fair chance to be
    heard, and (5) whether the judge has adequately
    considered a sanction less drastic than dismissal.”
    Lucas v. Miles, 84 F.3d 532, 535 (2d Cir. 1996). No
    single   factor   is   generally   dispositive. Nita   v.
    Connecticut Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d
    Cir. 1994).

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014); accord

Rozell v. Berryhill, No. 18CV969(AJN)(JLC), 2019 WL 1320514, at

*1–2 (S.D.N.Y. Mar. 25, 2019).



                                 4
    A consideration of the foregoing factors weighs in favor of

dismissal. First, plaintiff’s non-compliance with the Court’s

orders continues. Although the length of plaintiff’s non-

compliance is not the most egregious that this Court has

encountered, it is nevertheless significant as it has entirely

stalled this case from proceeding. Plaintiff’s motion to reverse

and/or remand was originally due nearly four months ago on June

10, 2019. See Doc. #13. Although the Court granted plaintiff’s

request for an extension of that filing deadline, plaintiff has

failed to comply with that extended deadline.

    Next, the Court considers whether plaintiff had been

adequately warned that dismissal of this action was a

possibility given his failure to prosecute and general non-

compliance with Court orders. Plaintiff was warned of the

possibility of dismissal in the Court’s June 14, 2019, Order to

Show Cause. See Doc. #14. Plaintiff was also explicitly warned

in the Court’s Order granting his motion for extension of time

that if he failed to file his motion to reverse and/or remand by

September 27, 2019, that his case could be dismissed. See Doc.

#16. Thus, plaintiff was placed on notice that his case was at

risk of dismissal on two occasions.

    Third, the Court considers whether a further delay in these

proceedings would result in prejudice to defendant. The delay

thus far has prejudiced both the Court and defendant. A further

                                5
delay would “merely leave a stagnant case on the docket, without

providing relief to [plaintiff] or repose to the Commissioner.”

Bonnette, 2018 WL 6173434, at *2; see also Lomack v. Comm’r of

Soc. Sec., No. 18CV6083(FPG), 2019 WL 132741, at *2 (W.D.N.Y.

Jan. 8, 2019) (“The Court also finds Plaintiff’s inaction

prejudicial to the Commissioner. The Commissioner has an

interest in the timely resolution of this case, as the Social

Security Administration is significantly overburdened with

applications and appeals.”).

    Fourth, “although the Court recognizes Plaintiff’s interest

in receiving a fair chance to be heard, it must also consider

the heavy demands of its docket, especially in the Social

Security context[.]” Lomack, 2019 WL 132741, at *2. This case is

eight months old, “yet it is not fully briefed or ready for the

Court to rule on its merits.” Id. The Court has afforded

plaintiff several opportunities to be heard, but thus far,

plaintiff has declined to prosecute this action or to otherwise

comply with the Court’s orders.

    Finally, the Court considers the efficacy of lesser

sanctions. Here, the Court has granted plaintiff’s motion to

proceed in this matter without the payment of fees and costs.

[Doc. #7]. Given plaintiff’s in forma pauperis status,

“[m]onetary sanctions cannot be relied on because the plaintiff

is indigent.” Bhatia v. Pitney Bowes, Inc., No. 3:04CV1484(RNC),

                                  6
2006 WL 2661143, at *1 (D. Conn. Sept. 14, 2006). The Court can

otherwise “think of no alternative that would be less drastic

yet still effective[,]” as would the sanction of dismissal. Id.;

see also Bonnette, 2018 WL 6173434, at *2 (“[N]o sanction short

of dismissal would be effective. A monetary sanction would be

inappropriate, given Bonnette’s in forma pauperis status.”);

Neal v. Comm’r of Soc. Sec., No. 18CV01936(VEC)(SN), 2019 WL

3402464, at *2 (S.D.N.Y. June 5, 2019) (“[T]here are no lesser

sanctions — such as a monetary fine — practicable here given

that Plaintiff is proceeding in forma pauperis and pro

se.”), report and recommendation adopted, 2019 WL 2710127 (June

28, 2019).

    “[A]ll litigants, including pro ses, have an obligation to

comply with court orders. When they flout that obligation they

... must suffer the consequences of their actions.” Baba v.

Japan Travel Bureau Int’l, Inc., 111 F.3d 2, 5 (2d Cir. 1997)

(citation omitted). The Court finds that dismissal of this

matter is appropriate given plaintiff’s failure to prosecute and

failure to comply with the Court’s orders. See Reynel, 2002 WL

2022429, at *1; Bonette, 2018 WL 6173434, at *2. However,

because plaintiff is self-represented, “the Court deems it

proper in this case that dismissal be without prejudice.”

Reynel, 2002 WL 2022429, at *1; see also Rozell, 2019 WL

1320514, at *2 (“[D]ismissal without prejudice is appropriate in

                                7
order to strike the appropriate balance between the right to due

process and the need to clear the docket and avoid prejudice to

defendant by retaining open lawsuits with no activity.”

(citation and quotation marks omitted)).

                              CONCLUSION

    Thus, for the reasons stated, the Court DISMISSES, without

prejudice, plaintiff’s Complaint [Doc. #1] for failure to

prosecute and failure to comply with the Court’s orders.

    SO ORDERED at New Haven, Connecticut, this 9th day of

October, 2019.

                                    /s/
                               HON. SARAH A. L. MERRIAM
                               UNITED STATES MAGISTRATE JUDGE




                                8
